DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/25/21 and 11/22/21.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or 
“An insertion unit” in claim 13.
“An extraction unit” and “dynamic delay unit” in claim 15.
“An insertion unit”, “extraction unit” and “dynamic delay unit” in claim 18.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 - 18 rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Regarding Claim 13, claim elements “An insertion unit” are means (or step) plus function limitations that invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding, structure, material, or acts for the claimed function.
 	Claim element “An insertion unit”  are all performed in figure 2. These are merely black boxes, according to the drawings, and do not show any structure, material, or act for the claimed function.
	Moreover, the specification does not provide adequate written description for “means for …” 
2 shown in FIG. 1 is illustrated in the block diagram of FIG. 2. The transmitter 2 is adapted for transmitting traffic which includes express traffic comprising high-priority express packets interspersed within the transmitter 2 by a preemption mechanism with a best-effort traffic comprising low-priority best-effort packets. As illustrated in FIG. 2, the transmitter 2 comprises a processing unit 2A adapted to calculate a preemption delay value PRDV which indicates a preemption delay PD introduced by the preemption mechanism. The transmitter 2 further comprises an insertion unit 2B adapted to insert the calculated preemption delay value PRDV into a delay header field of a header of a high-priority express packet transmitted by the transmitter 2 via the signal line 4 to a receiver 3.

	As shown above, the specification merely states a “an insertion unit” are performed essentially by a general purpose computer and the preceding means for… would require a specific algorithm for performing the detecting and bundling, therefore the specification does not describe in sufficient detail the structure for achieving the recited function of the limitation. (Therefore the claim is indefinite under 35 U.S.C. 112(b).
Regarding Claim 15, claim elements “An extraction unit” and “dynamic delay unit” are means (or step) plus function limitations that invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding, structure, material, or acts for the claimed function.
 	Claim element “An extraction unit” and “dynamic delay unit” are all performed in figure 3. These are merely black boxes, according to the drawings, and do not show any structure, material, or act for the claimed function.

[0054] FIG. 3 shows a block diagram of a receiver 3 of the transmission system 1 shown in FIG. 1. In the illustrated exemplary embodiment, the receiver 3 is adapted to receive traffic which includes express traffic comprising high-priority express packets interspersed at the transmitter 2 by the preemption mechanism with best-effort traffic comprising low-priority best-effort packets. In the illustrated embodiment, the receiver 3 comprises an extraction unit 3A, a processing unit 3B and a dynamic delay unit 3C. The extraction unit 3A is adapted to extract a preemption delay value PRDV from a delay header field of a header of a high-priority express packet received by the receiver 3 via the signal line 4 from the transmitter 2. The receiver 3 further comprises a processing unit 3B adapted to calculate a variation compensation delay VCD value by subtracting the extracted preemption delay value PRDV from a predetermined worst-case preemption delay value PRDV.sub.worst. The receiver 3 further comprises a dynamic delay unit 3C adapted to apply an additional delay to the high-priority express packet according to the calculated variation compensation delay VCD value to compensate the preemption delay PD introduced by the preemption mechanism at the transmitter 2.
[0055] In a possible embodiment, the dynamic delay unit 3C of the receiver 3 can comprise serial connected delay registers having outputs connected with inputs of a multiplexer receiving as a selection control signal the variation compensation delay VCD value calculated by the processing unit 3B of the receiver 3. In a possible embodiment, the receiver 3 can also comprise a splitting unit (not shown in FIG. 3) adapted to split packets received via the signal line 4 from the transmitter 2 according to their marking into high-priority express packets and into low-priority best-effort packets before extracting the preemption delay value PRDV from the delay header field of the header of the high-priority express packet by the extraction unit 3A of the receiver 3.

	As shown above, the specification merely states a “An extraction unit” and “dynamic delay unit” are performed essentially by a general purpose computer and the preceding means for… would require a specific algorithm for performing the detecting and bundling, therefore the specification does not describe in sufficient detail the structure for achieving the recited function of the limitation. (Therefore the claim is indefinite under 35 U.S.C. 112(b).
Regarding Claim 18, claim elements “An insertion unit”, “extraction unit” and “dynamic delay unit” are means (or step) plus function limitations that invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding, structure, material, or acts for the claimed function.
 	Claim element “An insertion unit”, “extraction unit” and “dynamic delay unit”are all performed in figures 2 and 3. These are merely black boxes, according to the drawings, and do not show any structure, material, or act for the claimed function.
	Moreover, the specification does not provide adequate written description for “means for …” 
[0054] FIG. 3 shows a block diagram of a receiver 3 of the transmission system 1 shown in FIG. 1. In the illustrated exemplary embodiment, the receiver 3 is adapted to receive traffic which includes express traffic comprising high-priority express packets interspersed at the transmitter 2 by the preemption mechanism with best-effort traffic comprising low-priority best-effort packets. In the illustrated embodiment, the receiver 3 comprises an extraction unit 3A, a processing unit 3B and a dynamic delay unit 3C. The extraction unit 3A is adapted to extract a preemption delay value PRDV from a delay header field of a header of a high-priority express packet received by the receiver 3 via the signal line 4 from the transmitter 2. The receiver 3 further comprises a processing unit 3B adapted to calculate a variation compensation delay VCD value by subtracting the extracted preemption delay value PRDV from a predetermined worst-case preemption delay value PRDV.sub.worst. The receiver 3 further comprises a dynamic delay unit 3C adapted to apply an additional delay to the high-priority express packet according to the calculated variation compensation delay VCD value to compensate the preemption delay PD introduced by the preemption mechanism at the transmitter 2.
[0055] In a possible embodiment, the dynamic delay unit 3C of the receiver 3 can comprise serial connected delay registers having outputs connected with inputs of a multiplexer receiving as a selection control signal the variation compensation delay VCD value calculated by the processing unit 3B of the receiver 3. In a possible embodiment, the receiver 3 can also comprise a splitting unit (not shown in FIG. 3) adapted to split packets received via the signal line 4 from the transmitter 2 according to their marking into high-priority express packets and into low-priority best-effort packets before 3A of the receiver 3.

	As shown above, the specification merely states a “An insertion unit”, “extraction unit” and “dynamic delay unit” are performed essentially by a general purpose computer and the preceding means for… would require a specific algorithm for performing the detecting and bundling, therefore the specification does not describe in sufficient detail the structure for achieving the recited function of the limitation. (Therefore the claim is indefinite under 35 U.S.C. 112(b).
REASONS FOR ALLOWABILITY
The following is an examiner’s statement of reasons for allowance: 
 	In the Examiner's best judgement the best prior art found during prosecution with respect to independent claims 1, 13, 15 and 18 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the Independent Claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. Specifically, “writing the calculated preemption delay value, PRDV, into a delay header field of a header of a high-priority express packet  value,”
 
 	The examiner identifies, as the best prior art of record, the following documents: 	a. U.S. Pre-Grant Publ'n. No. 2017/0244648 (published 24 Aug. 2017) [hereinafter Tse] teaches wherein delay and PDV of high priority (express) traffic is reduced by transparently transmitting multiple constant bitrate (CBR) data streams over a packet network with reduced delay by providing packetizers and depacketizers for multiplexing and demultiplexing multiple common public radio interface (CPRI) data streams for transport between remote units and baseband units over packet networks. However, Tse does not teach “writing the calculated preemption delay value, PRDV, into a delay header field of a header of a high-priority express packet transmitted by said transmitter via a signal line to a receiver;” and “extracting the preemption delay value, PRDV, from the  value,”
 	b. IEEE Publication: “Design Aspects of Low-Latency Services with Time-Sensitive Networking” by Csaba Simon (published June 2018) [hereinafter Simon] teaches reducing PDV in high priority packets by mitigating the application of a playout buffer (also called de-jittering buffer) at the receiving end. Usually, the proper setup of the buffer parameters requires further calibration, but in our scenarios the ideal arrival sequence, including the minimal end-to-end latency and timing information, is readily available. However, Simon does not teach “writing the calculated preemption delay value, PRDV, into a delay header field of a header of a high-priority express packet transmitted by said transmitter via a signal line to a receiver;” and “extracting the preemption delay value, PRDV, from the delay header field of the header of the high-priority express packet received by the receiver via the signal line from the transmitter; calculating at the receiver a variation compensation delay, VCD, value by subtracting the extracted preemption delay value, PRDV, from a predetermined worst-case preemption delay value,”
Claims 2 – 12 dependent on allowable claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
January 6, 2022Primary Examiner, Art Unit 2471